Exhibit 10.4
Execution Version
ASPEN INSURANCE HOLDINGS LIMITED
PERFORMANCE SHARE AWARD AGREEMENT
          THIS AGREEMENT (the “Agreement”), is made effective as of the 2nd day
of May, 2008 (hereinafter called the “Date of Grant”), between Aspen Insurance
Holdings Limited, a Bermuda corporation (hereinafter called the “Company”), and
                     (hereinafter called the “Participant”):
RECITALS:
          WHEREAS, the Company has adopted the Aspen Insurance Holdings 2003
Share Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and
          WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its shareholders to grant the performance shares
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein.
          NOW THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:

1.   Grant of Performance Shares. The Company hereby awards to the Participant
                Shares, payment of which is dependent upon the performance of
the Company as described in Section 2 of this Agreement (the “Performance
Shares”).   2.   Vesting. The Performance Shares shall vest and become payable
only to the extent that the Return on Equity (calculated as described in Section
2(a) below, the “ROE”) and the service requirements described below are
achieved.

  (a)   For purposes of this Agreement, “ROE” shall be equal to net income
determined under United States Generally Accepted Accounting Principles (“US
GAAP”) after deduction of the cost of all Awards granted under the Plan as a
percentage of weighted average shareholders’ equity, which shall be determined
by the Board based on the Company’s audited financials under US GAAP.     (b)  
For purposes of this Agreement, “2008 ROE” shall be equal to the Company’s
actual ROE for the fiscal year ended December 31, 2008 (the “2008 Fiscal Year”).
    (c)   For purposes of this Agreement, “2009 ROE” shall be equal to the
Company’s actual ROE for the fiscal year ended December 31, 2009 (the “2009
Fiscal Year”).     (d)   For purposes of this Agreement, “2010 ROE” shall be
equal to the Company’s actual ROE for the fiscal year ended December 31, 2010
(the “2010 Fiscal Year”).

 



--------------------------------------------------------------------------------



 



  (e)   Subject to the Participant’s continued Employment with the Company
(which Employment shall not include the performance of services under a notice
of termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2008 ROE Award”) shall be eligible for vesting
(“Eligible Shares”) upon the later of (i) the date the Company’s outside
auditors complete the audit of the Company’s financial statements containing the
information necessary to compute the Company’s ROE for the 2008 Fiscal Year or
(ii) the date such ROE is approved by the Board of Directors or an authorized
committee thereof, but only to the extent provided below:

      2008 ROE   Percentage of Eligible Shares < 10%   0% 10%   10% 15%   100% ³
25%   200%

Interim percentages to be pro-rated.
Notwithstanding the foregoing, if the Company’s actual ROE for the 2008 Fiscal
Year is (i) less than 10%, then none of the Performance Shares subject to the
2008 ROE Award shall be Eligible Shares, (ii) greater than 15% and the average
ROE over the 2008 Fiscal Year and the immediately preceding fiscal year is less
than 10%, then the Percentage of Eligible Shares shall be 100%; or (iii) greater
than 15% and the average ROE over the 2008 Fiscal Year and the immediately
preceding fiscal year is 10% or greater, then the Percentage of Eligible Shares
shall be in accordance with the table above.

  (f)   Subject to the Participant’s continued Employment with the Company
(which Employment shall not include the performance of services under a notice
of termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2009 ROE Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s ROE for the 2009 Fiscal Year or (ii) the date such ROE is
approved by the Board of Directors or an authorized committee thereof, but only
to the extent provided below:

      2009 ROE   Percentage of Eligible Shares < 10%   0% 10%   10% 15%   100% ³
25%   200%

Interim percentages to be pro-rated.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if the Company’s actual ROE for the 2009 Fiscal
Year is (i) less than 10%, then none of the Performance Shares subject to the
2009 ROE Award shall be Eligible Shares, (ii) greater than 15% and the average
ROE over the 2009 Fiscal Year and the 2008 Fiscal Year is less than 10%, then
the Percentage of Eligible Shares shall be 100%; or (iii) greater than 15% and
the average ROE over the 2009 Fiscal Year and the 2008 Fiscal Year is 10% or
greater, then the Percentage of Eligible Shares shall be in accordance with the
table above.

  (g)   Subject to the Participant’s continued Employment with the Company
(which Employment shall not include the performance of services under a notice
of termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2010 ROE Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s ROE for the 2010 Fiscal Year or (ii) the date such ROE is
approved by the Board of Directors or an authorized committee thereof, but only
to the extent provided below:

      2010 ROE   Percentage of Eligible Shares < 10%   0% 10%   10% 15%   100% ³
25%   200%

Interim percentages to be pro-rated.
Notwithstanding the foregoing, if the Company’s actual ROE for the 2010 Fiscal
Year is (i) less than 10%, then none of the Performance Shares subject to the
2010 ROE Award shall be Eligible Shares, (ii) greater than 15% and the average
ROE over the 2010 Fiscal Year and the 2009 Fiscal Year is less than 10%, then
the Percentage of Eligible Shares shall be 100%; or (iii) greater than 15% and
the average ROE over the 2010 Fiscal Year and the 2009 Fiscal Year is 10% or
greater, then the Percentage of Eligible Shares shall be in accordance with the
table above.

  (h)   Subject to the Participant’s continued Employment with the Company
(which Employment shall not include the performance of services under a notice
of termination or resignation), all Eligible Shares shall become vested upon the
later of (i) the date the Company’s outside auditors complete the audit of the
Company’s financial statements containing the information necessary to compute
the Company’s ROE for the 2010 Fiscal Year or (ii) the date such ROE is approved
by the Board of Directors or an authorized committee thereof.     (i)   In
connection with any event described in Section 10(a) of the Plan or in the event
of a change in applicable accounting rules, the Committee shall make such
adjustments in the terms of the Performance Shares as it shall determine shall
be

 



--------------------------------------------------------------------------------



 



      necessary to equitably reflect such event in order to prevent dilution or
enlargement of the potential benefits of the Performance Shares. The Committee’s
determination as to any such adjustment shall be final.

  (j)   If the Participant’s Employment with the Company is terminated for any
reason, the Performance Shares shall, to the extent not then vested, be canceled
by the Company without consideration.     (k)   Any Performance Shares that do
not become Eligible Shares by reason of the Company’s failure to achieve an ROE
as set forth above shall immediately be forfeited without consideration.

3.   Payment.

  (a)   The Company shall deliver to the Participant one Share for each vested
Performance Share. Any fractional share will be rounded down to the nearest
whole Share and the remainder forfeited.     (b)   Except as otherwise provided
in the Plan, vested Performance Shares shall be paid to the Participant as soon
as practicable after the date such Performance Shares become vested, but in no
event later than the fifteenth (15th) day of the third (3rd) month following the
end of the fiscal year in which the Performance Shares become vested.     (c)  
When Performance Shares are paid, the Company shall issue certificates in the
Participant’s name for such. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
him, any loss of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.

4.   No Right to Continued Employment. The granting of the Performance Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.   5.   Legend on Certificates. The certificates representing
the Shares paid in settlement of Performance Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.   6.   Transferability. The Performance Shares may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. For avoidance of doubt, Shares issued to the
Participant in payment of vested Performance Shares pursuant to Section 3 hereof
shall not be subject

 



--------------------------------------------------------------------------------



 



    to any of the foregoing transferability restrictions.

7.   Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of Performance Shares and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.   8.  
Securities Laws. Upon the acquisition of any Shares pursuant to settlement of
Performance Shares, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.   9.   Bermuda Government Regulations. No Shares shall be issued
pursuant to this Agreement unless and until all relevant licenses, permissions
and authorizations required to be granted by the Government of Bermuda, or by
any authority or agency thereof, shall have been duly received.   10.   Notices.
Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel records of the Company
for the Participant or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.   11.   Choice of Law.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
BERMUDA, without regard to conflicts of laws principles.   12.   Performance
Shares Subject to the Plan. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Performance Shares are subject to the Plan (including without
limitation the arbitration provision), and the terms and provisions of the Plan,
as it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.   13.   Rights as a Shareholder. The
Participant shall have no rights as a shareholder, and shall not receive
dividends, with respect to any Performance Shares until the Performance Shares
have been paid out and Share certificates have been issued to the Participant.  
14.   Fiscal Year. If the Company’s fiscal year is changed to other than a
calendar year, the references to calendar year in this Agreement shall be
adjusted to appropriately reflect the change.

 



--------------------------------------------------------------------------------



 



15.   Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            ASPEN INSURANCE HOLDINGS LIMITED
      By:                        

AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:
 
Participant

 